DISMISS and Opinion Filed November 24, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00498-CV

                          SHARON GAST, Appellant
                                   V.
       CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG TINSLEY “TRUSTEE”,
           4308 SPRING HILL ESTATES “TRUST”, CTT LAND TRUST,
       GAYLENE ROGERS LONERGAN, THE LONERGAN LAW FIRM PLLC,
        DHLC MORTGAGE LLC, ROBERT BARNEY, INDIVIDUALLY, AND
                  CAPITOL TITLE OF TEXAS, LLC, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-02870-2014

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       In an order dated October 23, 2015, the Court questioned its jurisdiction over the appeal

because there does not appear to be a final judgment. We instructed appellant to file, by

November 2, 2015, a letter brief addressing our jurisdictional concern and gave appellees an

opportunity to respond. We cautioned appellant that failure to file a jurisdictional brief by the

specified date may result in dismissal of the appeal without further notice. Appellant did not file

a response.

       This Court has jurisdiction only over appeals from final judgments and those

interlocutory orders specifically authorized by statute. See Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). A final judgment is one that disposes of all parties and all claims.

See id.

          Appellant is appealing the trial court’s April 16, 2015 order granting a motion for

summary judgment that was filed by four of more than ten defendants. In the judgment, the trial

court ordered that appellant take nothing on her claims against the four movant defendants.

Appellant’s claims against the other defendants remain pending.

          Because claims remain pending in the trial court, the judgment is not final and this Court

lacks jurisdiction over the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(a).




150498F.P05
                                                       /Carolyn Wright/
                                                       CAROLYN WRIGHT
                                                       CHIEF JUSTICE




                                                 –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

SHARON GAST, Appellant                            On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas.
No. 05-15-00498-CV       V.                       Trial Court Cause No. 429-02870-2014.
                                                  Opinion delivered by Chief Justice Wright.
CRAIG TINSLEY, TIFFANY TINSLEY,                   Justices Lang-Miers and Stoddart
CRAIG TINSLEY “TRUSTEE”, 4308                     participating.
SPRING HILL ESTATES “TRUST”, CTT
LAND TRUST, GAYLENE ROGERS
LONERGAN, THE LONERGAN LAW
FIRM PLLC, DHLC MORTGAGE LLC,
ROBERT BARNEY, INDIVIDUALLY, and
CAPITOL TITLE OF TEXAS, LLC,
Appellees

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellees CRAIG TINSLEY, TIFFANY TINSLEY, CRAIG
TINSLEY “TRUSTEE”, 4308 SPRING HILL ESTATES “TRUST”, CTT LAND TRUST,
GAYLENE ROGERS LONERGAN, THE LONERGAN LAW FIRM PLLC, DHLC
MORTGAGE LLC, ROBERT BARNEY, INDIVIDUALLY, and CAPITOL TITLE OF
TEXAS, LLC recover their costs of this appeal from appellant SHARON GAST.


Judgment entered November 24, 2015.




                                            –3–